EXHIBIT 10.4
 
FORM OF
RESTRICTED STOCK AWARD AGREEMENT
(Non-Employee Director)




THIS RESTRICTED STOCK AWARD AGREEMENT (the "Agreement") is entered into as of
the ___ day of January, 20__, by and between Urstadt Biddle Properties Inc., a
Maryland corporation (the "Company"), and _________, a Director of the Company
(the "Participant").


WITNESSETH:


WHEREAS, the Company has adopted, through appropriate action of its Board of
Directors and its shareholders, the Urstadt Biddle Properties Inc. Amended and
Restated Restricted Stock Award Plan (as amended, the "Plan"); and


WHEREAS, the Company desires to grant a Restricted Stock Award to the
Participant under the Plan on the terms and conditions hereinafter set forth;
and


WHEREAS, the Participant desires to accept such Restricted Stock Award of the
Company subject to the terms and conditions of this Agreement and the Plan.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and the Participant do mutually
covenant and agree as follows:


1.           Grant of Restricted Stock.  Subject to the terms and conditions
hereinafter set forth, the Participant is hereby granted a Restricted Stock
Award of ______ Common Shares, par value $.01 per share, and ______ Class A
Common Shares, par value $.01 per share, of the Company (collectively, the
"Restricted Stock").


2.           Issuance of Restricted Stock.  The number of shares of Restricted
Stock granted under Section 1 hereof shall be recorded on the books of the
Company in the name of the Participant.  The Company shall instruct its stock
transfer agent to place a stop transfer order on the Restricted Stock until such
time as the Restrictions thereon shall lapse.  In the event that the Participant
shall forfeit all or any portion of the Restricted Stock, the shares which are
forfeited automatically shall be transferred back to the Company.


3.           Vesting.   [Subject to the satisfaction of the obligations of
Tax-Related Items as set forth in Section 7 hereof,] the Participant shall vest
in the Restricted Stock Award granted hereunder, and all Restrictions thereon
shall lapse, upon the [fifth] anniversary of the date of grant hereunder if the
Participant is still a Director of the Company on that date.  Except as provided
by Paragraph 4(b) and (c) below, prior to such [fifth] anniversary, no portion
of the Restricted Stock Award shall be vested.


            4.           Termination as a Director.


In the event that during the term of the Restricted Period the Participant's
status as a non-employee Director of the Company terminates:
 
(a)  
for any reason other than death, Disability or Retirement, the Participant shall
forfeit any and all Restricted Stock Awards whose Restrictions have not lapsed;
or,



(b)  
by reason of death or Disability, the Restrictions on any and all Awards shall
lapse on the date of such termination; or,

 
(c)  
by reason of Retirement, all Awards shall continue to vest as if Retirement had
not occurred until such time as the Restrictions lapse; provided, however, that
if the retired Participant, prior to the completion of any or all Restricted
Periods, accepts employment or provides services to any organization other than
the Company that is engaged primarily in the ownership and/or management or
brokerage of shopping centers in The New York – Northern New Jersey – Long
Island, NY-NJ-CT-PA, Metropolitan Statistical Area as defined by the Bureau of
Labor Statistics, the Participant will forfeit any and all Restricted Stock
Awards whose Restrictions have not lapsed.

 
5.           Forfeiture.  All shares of non-vested Restricted Stock shall be
automatically forfeited to the Company if the Board of Directors of the Company
determines that the Participant has breached a material contract obligation to
the Company, including without limitation, material provisions in any
confidentiality agreement.


6.           Rights to Dividends.  Subject to the terms and conditions hereof,
during the Restricted Period the Participant shall have the right to receive any
dividends declared and other distributions paid with respect to the shares of
Restricted Stock as such are declared and paid to shareholders with respect to
Common Shares and Class A Common Shares of the Company generally.


7.           Withholding Tax Liability.  The Company shall have the right to
withhold any income or other taxes due upon transfer of shares to the
Participant or the lapse of Restrictions, including the right to withhold shares
or sell shares where appropriate.


8.           Transfer Restrictions.  Except as provided by the resolutions
adopted by the Compensation Committee of the Board of Directors of the Company
on November 6, 2002 (the "Resolutions"), the shares of Restricted Stock may not
be transferred, assigned, pledged, hypothecated or otherwise encumbered, and
shall not be subject to execution, attachment, garnishment or other similar
legal processes.  In the event of a permitted Assignment pursuant to the
Resolutions, the Restricted Stock Award shall continue to be subject to all
other terms and conditions set forth in this Agreement.  Except as aforesaid,
upon any attempt to transfer, assign, pledge, hypothecate or otherwise encumber
or dispose of such shares, the shares immediately shall be forfeited to the
Company.


9.           Construction; No Contract of Continuing Engagement.  Nothing
contained in this Agreement, nor the granting of the Restricted Stock Award
hereunder, shall be construed as giving the Participant or any other person any
legal or equitable rights against the Company or any subsidiary or any director,
officer, employee or agent thereof, except for those rights as are herein
provided.  Under no circumstances shall this Agreement be construed as an
express or implied agreement that the Participant shall continue as a Director
of the Company, nor shall the Restricted Stock Award granted hereunder in any
manner obligate the Company, or any subsidiary or affiliate of the Company, to
continue such relationship with the Participant.


10.        Miscellaneous.  This Agreement is subject to the terms and conditions
of the Plan, as the Plan may be from time to time amended.  The provisions of
the Plan are incorporated herein by reference, and the capitalized terms used
but undefined herein shall have the same meanings as set forth in the Plan.  The
Participant acknowledges receipt of a copy of the Plan and agrees to be bound by
all the terms and provisions thereof.  Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan.




URSTADT BIDDLE PROPERTIES INC.




By________________________________
Name:                   
Title:


PARTICIPANT




___________________________________
Name:

